DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on August 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Amendment(s) and Claim Status
In the Preliminary Amendment filed July 27, 2020, a substitute specification and replacement drawings were presented; claim 1 was canceled; and claims 2-29 were added. Claims 2-29 have been presented for further consideration.  The following action has been updated to address the presented amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps used in determining dispatch schedules.  See MPEP § 2172.01.  
As noted in claims 2 and 17, the method of determining dispatched schedules are supported by steps/processes used in evaluating the received forecasted data, in an effort to both define and detail the process used in both establishing and subsequently determining the dispatch schedules.  The breadth of claim 20 as presented, makes note of a first processor which gathers forecast data and a second processor which gathers forecast data, wherein a dispatch schedule is determined based on the first and second forecasted data sets, without noting how the schedule was determined based on the data sets. Paragraph 12 of the specification notes at least one embodiment of the intended invention, inclusive of steps employed in determining a schedule, as follows:
“(0012] In a further embodiment, the live, historical, or forecast data in the step (a) comprises live, historical, or third party forecast data relating to net substation load, solar generation and temperature; the step (b) of calculating one or more forecasts comprises creating, by the computer system, at least two forecasts for the net substation load by simultaneously using linear regression with historical average residual forecast technique and neural network forecast technique and producing, by the computer system, the one or more forecasts by either selecting one of the at least two forecasts based on historically expected uncertainty associated with each of the at least two forecasts, or averaging the at least two forecasts; and the step (c) of determining an optimal dispatch schedule comprises (i) generating, by the computer system, a predetermined number of forecast scenarios for the net substation load using Monte-Carlo scenario generation technique; (ii) selecting, by the computer system, a subset of the generated predetermined number of forecast scenarios based on system configuration, available computational time and resources, or reported forecast uncertainty; (iii) generating, by the computer system, a dispatch schedule for each of the selected subset of the generated predetermined number of forecast scenarios by using non-linear multiple rule optimization scheduler to minimize a peak net substation load after the operation of the one or more energy storage systems; and (iv) averaging, by the computer system, the generated dispatch schedules for the selected subset of the generated predetermined number of forecast scenarios to produce the optimal dispatch schedule.”

While not all the functioning steps and/or processes noted above are required in determining the schedule, claim 20 fails to [at least] cite functional steps used by the processors in generating the schedule, based on the gathered data (e.g., selecting characteristics for scheme scenarios (e.g., elements used to make a decision) and comparing/contrasting characteristics to formulate a result; aggregating data to make a selection; and/or selecting a schedule, etc.) (see par. 12 of the published application [US 2020/0350766], and claims 2 and 17). As such, the claim fails to provide support to further describe required steps needed to delineate the determined dispatch schedule, obscuring the scope of the claimed limitation.
Examiner notes that during the examination process, claim language is considered in broad terms, whereby careful consideration is taken to view claim language in light of the specification, and not read details of the specification into the submitted claim language (see MPEP 2111).
Claims  22 and 29 provide elements of support to the determining limitation presented in claim 20, while dependent claims 21, and 23-28, provide support to the [general] method noted in independent claim 20, the claims fail to cure the aforementioned omissions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanders et al., U.S. Patent Application Publication No. 2017/0005515 (published January 5, 2017, hereinafter SANDERS)

1. (Canceled Herein).

As per claim 2 (New), SANDERS teaches of a method, comprising:
receiving, via at least one processor, data associated with an energy storage system (see fig. 29B and par. 25: energy storage system and controllers use processor based systems to manage and implement control instructions/algorithms in performing energy and data management activities);
one of calculating or receiving, via the at least one processor, a forecast for at least one parameter associated with the energy storage system and an associated forecast uncertainty based on the received data (see fig. 13A, 28A-B; and par. 35 and 55: site management system enables smart control by considering a plurality of data related to distribution, consumption and load parameters, relative to data received and calculations based on relevant data, wherein unknown results are established when optimizing factors are employed in evaluating dependent dynamic unknown variables);
determining, via the at least one processor and based on the forecast, a selected dispatch schedule for the energy storage system (see par. 35 and 41: based on forecast derived from system, operational and environmental data, the system can determine an optimized dispatched schedule to meet application needs), by:
generating at least one forecast scenario (see par. 236 and 270: forecasted routines are determined to address particular system, operational and/or environmental conditions, based on models of energy demands resulting from historical conditions);
selecting, for optimization, at least a subset of the at least one forecast scenario (see par. 269-270: system allows for options with event scheduling, allowing load shaping schedules with reference to blocks of time for definite activities);
generating a plurality of candidate dispatch schedules based on the selected at least a subset of the at least one forecast scenario (see par. 269-272: optional activities can be scheduled based on energy demands (e.g., mandatory charge/discharge, load shaping relative to particular system functions or activities, providing for emergency scenarios, etc.)); and
aggregating the plurality of candidate dispatch schedules to produce the selected dispatch schedule (see par. 252-253: in an effort to secure and effective load shaping plan for execution, one or more load scheduling activities are planned and executed);
determining at least one energy storage system parameter based on the selected dispatch schedule (see par. 252-255: energy site integration, support and operational parameters (e.g., capacity, local loads, on-demand requests, etc.) are considered in scheduling and execution of load bearing activities); and
sending the at least one energy storage system parameter to a control system of the energy storage system to control an operation of the energy storage system (see par. 253: in supporting load shaping respective of energy site integration, consideration is made in light of a variety of storage and operational system parameters (e.g., capacity amounts, local loads, charge/discharge characteristics, on-demand requests, etc.)).

As per claim 3 (New), SANDERS teaches of the method of claim 2, further comprising selecting at least one mode based on the selected dispatch schedule, the at least one mode including a load leveling mode (see par. 252-253: determining an effective load leveling mode, wherein at least one load scheduling activity is planned and executed, respective of the system and operational parameters).

As per claim 4 (New), SANDERS teaches of the method of claim 2, further comprising selecting at least one mode based on the selected dispatch schedule, the at least one mode including a peak shaving mode (see par. 115-116, 235 and 434: system employs a method of peak shaving as an alternative for interfacing differing elements of integrated energy systems).

As per claim 5 (New), SANDERS teaches of the method of claim 2, further comprising selecting at least one mode based on the selected dispatch schedule, the at least one mode including a state of charge (SOC) maintenance mode (see par. 34, 231 and 430: providing a base set of site management/maintenance services wherein one or more selection modes are employed, respective of [at least] the state of charge (SOC)).

As per claim 6 (New), SANDERS teaches of the method of claim 2, wherein the data includes data associated with an energy price for a real-time market (see fig. 17, 27A and par. 56, 222: considering real-time energy pricing parameters/ determinants), an energy price for a day-ahead market (see par. 56, 139, and 146: scheduling based on pricing attributes allocated to current, next-day or a specified day market assessments), an ancillary service price and an ancillary services price for a day-ahead market (see par. 56, 146, 154 and 218: ancillary services are provided based on pricing and timing parameters), a market condition (see par. 56: retail and wholesale prices represent the current market value for energy and configure in operational characteristics), a weather condition (see par. 35, 47: elements of the ecosystem used in managing energy services and operations), an electricity demand (see par. 226 and 236: system facilitate operations based on energy demand characteristics and models), an electrical generation (see par. 236 and 300: facilitating the generation of electricity based on local and grid demands), a power generator availability (see par. 52 and 134: management system provide information indicative of power availability via renewable power generators), a net substation load (see par. 28: managing localized constraints on the grid wherein aggregated resources are employed in addressing demand side tasks), solar generation (see par. 27, 29 and 31: solar grid integration with a plurality of energy generation systems), temperature (see par. 200: thermocouples are used in determining temperature characteristics), a third-party forecast (see 215: third party resources are used to control modes, actions and device states), a grid load condition (see par. 213: emergency load conditions addressed based on user site and grid requirements), an energy storage condition (see par. 211: managing aggregated energy storage objects operating respective of application conditions), or an independent system operator (ISO) signal (see par. 395: grid requirements of distributed resources are facilitated via regional ISOs, wherein the system is programmed to respond to providers).

As per claim 7 (New), SANDERS teaches of the method of claim 2, wherein the data includes data associated with solar generation (see par. 27, 29 and 31: system provides support data related to solar grid integration with a plurality of energy generation systems).

As per claim 8 (New), SANDERS teaches of the method of claim 2, wherein the data includes data associated with a market condition (see par. 56: system provides retail and wholesale price data representing the current market value for energy and is employed in further configuring operational characteristics).

As per claim 9 (New), SANDERS teaches of the method of claim 2, wherein the data includes data associated with one of a grid load condition or an energy storage condition (see par. 211-213: grid load conditions are handled  based on user site and grid requirements, wherein aggregating energy storage based on  application conditions is a method used as a result of the determined data).

As per claim 10 (New), SANDERS teaches of the method of claim 2, wherein the data includes data associated with a net substation load (see par. 28: managing localized constraints on the grid wherein aggregated resources are employed in addressing demand side tasks).

As per claim 11 (New), SANDERS teaches of the method of claim 2, wherein the at least one parameter associated with the energy storage system includes a target grid net real power (see par. 162: Send to Grid Modes are design to send targeted real power to grid connections).

As per claim 12 (New), SANDERS teaches of the method of claim 2, wherein the at least one parameter associated with the energy storage system includes at least one of a maximum grid net real power or a minimum grid net real power (see par. 174, 177 and 231: grid power charge/discharge relative to [critical] site load levels using mode selection methods in accordance with minimum and maximum SOC).

As per claim 13 (New), SANDERS teaches of the method of claim 2, wherein one of the calculating the forecast or the determining the selected dispatch schedule is performed as soon as new relevant data is available (see par. 146 and 184: on demand request can initiate system immediate system activity, wherein operations instantly address scheduling operations, and request power dispatching services based on new relevant data).

As per claim 14 (New), SANDERS teaches of the method of claim 2, wherein the at least one energy storage system parameter includes one of a target reactive power or power factor (see fig. 13A and par. 43: reactive power used at local sites close to the loads as a control element).

As per claim 15 (New), SANDERS teaches of the method of claim 2, wherein the control system controls the operation of the energy storage system in a closed-loop configuration, and is configured to react to feedback generated in the energy storage system (see par. 66, 217, and 408: configuration, status and operating data is gathered for each site, wherein data used in the feedback loop is used by the [closed] system to generate data and further assess operations and manage energy consumption).

As per claim 16 (New), SANDERS teaches of the method of claim 2, wherein the at least one processor includes a cloud-based processor (see par. 10-11 and 64: cloud-based processing facilitates the use of devices (e.g., processors, controllers, etc.) to facilitate remote and locally based processing in an effort to optimizing energy scheduling and distribution).

17. (New) SANDERS teaches of a method, comprising:
receiving, via at least one processor, data associated with an energy storage system (see fig. 29B and par. 25: energy storage system and controllers use processor based systems to manage and implement control instructions/algorithms in performing energy and data management activities);
calculating, via the at least one processor, a forecast for at least one parameter associated with the energy storage system and an associated forecast uncertainty based on the received data (see fig. 13A, 28A-B; and par. 35 and 55: site management system enables smart control by considering a plurality of data related to distribution, consumption and load parameters, relative to data received and calculations based on relevant data, and  optimizing factors are employed in evaluating dynamic unknown variables);
determining a selected dispatch schedule for the energy storage system, based on the forecast (see par. 35 and 41: based on forecast derived from system, operational and environmental data, the system can determine an optimized dispatched schedule to meet application needs), by one of:
(i) generating a plurality of candidate dispatch schedules (see par. 269-272: optional activities can be scheduled based on energy demands (e.g., mandatory charge/discharge, load shaping relative to particular system functions or activities, providing for emergency scenarios, etc.)), and receiving a signal representing the selected dispatch schedule, the selected dispatch schedule including at least one candidate dispatch schedule from the plurality of candidate dispatch schedules (see par. 252-253: in an effort to secure and effective load shaping plan for execution, one or more load scheduling activities are planned and executed), or
(ii) retrieving the selected dispatch schedule from a memory operably coupled to the at least one processor (see par. 244 and 247: system contains memory module configured to store distribution energy information relative to shaping, application and scheduling services, interconnected to system processing activity);
determining at least one energy storage system parameter based on the selected dispatch schedule (see par. 252-255: energy site integration, support and operational parameters (e.g., capacity, local loads, on-demand requests, etc.) are considered in scheduling and execution of load bearing activities); and
sending the at least one energy storage system parameter to a control system of the energy storage system to control an operation of the energy storage system (see par. 253: in supporting load shaping respective of energy site integration, consideration is made in light of a variety of storage and operational system parameters (e.g., capacity amounts, local loads, charge/discharge characteristics, on-demand requests, etc.)).

As per claim 18 (New), SANDERS teaches of the method of claim 17, wherein the control system controls the operation of the energy storage system in a closed-loop configuration, and is configured to react to feedback generated in the energy storage system (see par. 66, 217 and 408: configuration, status and operating data is gathered for each site, wherein data used in the feedback loop is used by the [closed] system to generate data and further assess operations and manage energy consumption).

As per claim 19 (New), SANDERS teaches of the method of claim 17, wherein the at least one processor includes a cloud-based processor (see par. 10-11 and 64: cloud-based processing facilitates the use of devices (e.g., processors, controllers, etc.) to facilitate remote and locally based processing in an effort to optimizing energy scheduling and distribution).

20. (New) SANDERS teaches of a method, comprising:
receiving, via at least one processor, first forecast data associated with an energy
storage system (see fig. 29B and par. 25: energy storage system and controllers use processor based systems to manage and implement control instructions/algorithms in performing energy and data management activities);
receiving, at the at least one processor, second forecast data associated with the energy storage system (see fig. 13A, 17, 28A-B; and par. 35, 47, 56 and 222: site management system enables smart control by considering a plurality of data related to distribution, consumption and load parameters, relative to data received, wherein a plurality of forecasts are generated and relied upon relative to weather, market conditions (e.g., retail, price, whole sale pricing, etc.), real-time operations, ecosystems, power generation and applications, and conditional determinants);
determining, via the at least one processor and based on the first forecast data and the second forecast data, a dispatch schedule for the energy storage system (see par. 35, 41 and 252-253: based on forecast derived from system, operational and environmental data, the system can determine an optimized dispatched schedule to meet application needs based on a plurality of available forecast in an effort to provide an effective load shaping plan for execution); and
sending at least one command, via the at least one processor and based on the dispatch schedule, to a control system of the energy storage system to control an operation of the energy
storage system (see par. 253: in supporting load shaping respective of energy site integration, consideration is made in light of a variety of storage and operational system parameters (e.g., capacity amounts, local loads, charge/discharge characteristics, on-demand requests, etc.)).

As per claim 21 (New), SANDERS teaches of the method of claim 20, wherein the first forecast data includes solar generation forecast data (see par. 27, 29 and 31: solar grid integration with a plurality of energy generation system forecast amongst a plurality of forecasts), and the second forecast data includes energy price forecast data (see par. 56, 139, and 146: scheduling based on pricing attributes allocated to current, next-day or a specified day market assessments and forecast amongst a plurality of forecasts).

As per claim 22 (New), SANDERS teaches of the method of claim 20, wherein determining the dispatch schedule includes aggregating a plurality of candidate dispatch schedules (see par. 252-253: in an effort to secure and effective load shaping plan for execution, one or more load scheduling activities are planned and executed).

As per claim 23 (New), SANDERS teaches of the method of claim 20, wherein the at least one command is sent to the control system at a predetermined time, in accordance with the dispatch schedule (see fig. 17, 27A and par. 56, 139, 146 and 154: scheduling based on real-time, day (e.g., current, next-day or specified day/period), and specified timing parameters.

As per claim 24 (New), SANDERS teaches of the method of claim 20, wherein the energy price forecast data includes energy prices at each multiple different times of day (see par. 73, 155 and 218: generating forecast considerate of pricing attributes relative to inter-day [timeline] price fluctuations and energy demand (e.g., day-time and night-time demand and pricing states)).

As per claim 25 (New), SANDERS teaches of the method of claim 20, wherein the dispatch schedule includes at least one action to be performed by the control system, and a timing for each action from the at least one action (see par. 73: timeline processing initiates actions based on clock/calendar allocations, relative to system, operational and conditional parameters).

As per claim 26 (New), SANDERS teaches of the method of claim 20, wherein the at least one command includes a command to output a fixed power from the energy storage system irrespective of other inputs from the energy storage system (see par. 156: during static operational modes within SIS, a set amount of energy is output regardless of other input parameters).

As per claim 27 (New), SANDERS teaches of the method of claim 20, wherein the control system controls the operation of the energy storage system in a closed-loop configuration, and is configured to react to feedback generated in the energy storage system (see par. 66, 217, and 408: configuration, status and operating data is gathered for each site, wherein data used in the feedback loop is used by the [closed] system to generate data and further assess operations and manage energy consumption).

As per claim 28 (New), SANDERS teaches of the method of claim 20, wherein the at least one processor includes a cloud-based processor (see par. 10-11 and 64: cloud-based processing facilitates the use of devices (e.g., processors, controllers, etc.) to facilitate remote and locally based processing in an effort to optimizing energy scheduling and distribution).

As per claim 29 (New), SANDERS teaches of the method of claim 20, further comprising calculating, via the at least one processor, a forecast associated with the energy storage system, based on the solar generation forecast data (see par. 27, 29 and 31: system provides support data related to solar grid integration with a plurality of energy generation systems) and the energy price forecast data (see fig. 17, 27A and par. 56, 139 and 146: considering real-time energy pricing parameters/ determinants respective of timing and market instances, in generating pricing forecasts), the determining the dispatch schedule being based on the forecast (see par. 35, 41 and 252-253: based on forecast derived from market, system, operational and environmental data, the system can determine an optimized dispatched schedule to meet both demand and applicational needs).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sun, US Patent Application Publication No. 2015/0142499 and Patent No. 9251479, are directed to systems and methods for generating and dispatching power distribution schedules and schemes based on conditional scenarios and operational changes, while Garcia et al., “Optimal Economic Dispatch for Renewable Energy Microgrids with Hybrid Storage using Model Predictive Control” and Mahmoodi et al., “Economic Dispatch of a Hybrid Microgrid with Distributed Energy Storage”, focus on generating schemes for optimizing the distribution of stored energy based on economic data.  The balance of the references cited in the attached PTO Form-892 focus on varying systems and methods for generating and implementing operational schedules to further optimize the distribution of stored energy resources within the grid. 

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/K. B./
Examiner, Art Unit 2119
/ZIAUL KARIM/Primary Examiner, Art Unit 2119